               Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 1 of 32




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




     VICTOR FUENTES, individually                Civil Action No.:     ( %- S- J7 'f
     and on behalf of all others
     similarly situated,                         Complaint -- Class Action

                      Plaintiff,
                                                 Jury Trial Demanded
     v.                                                                       /




     ROY AL DUTCH SHELL PLC, SHELL OIL
     COMPANY, PENNZOIL-QUAKER STATE
     COMPANY and JIFFY LUBE
     INTERNATIONAL, INC.,

                      Defendants.


                                    INTRODUCTION

          I.        Average hourly pay at Jiffy Lube shops in the United States ranges

from approximately $8.14 per hour for an Entry Level Technician to $16. 88 per

hour for an lnspector. 1 In contrast, the United States' "living wage"-the

··approximate income needed to meet a family's basic needs"-is $15.12. ~

          2.        Likely contributing to this wage gap, according to a study by two

Princeton economists, are no-poach provisions in franchise agreements which




1
    https://www .indeed.com/cmp/Jiffy-Lube/salaries
2
    Massachusetts Institute of Technology (MIT), http://bit.ly/20P0QvY.



                                           -1-
           Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 2 of 32




prohibit one shop owner from offering work to employees of another shop

owner. 3 Jiffy Lube-which has more than 2,000 shops across the country-

imposed such a no-poach clause in both of its standard franchise agreements. 4

Owners of a Jiffy Lube franchise, for example, cannot hire anyone who works

or has worked at another Jiffy Lube within the previous six months. One of the

Princeton     study' s   authors   explains   that   these   no-poach   provisions   can

"significantly influence pay" by obviating the need for franchise owners to

compete for the best workers. 5

      3.          Another study, co-authored by Eric Posner, a professor at the

University of Chicago Law School, found that "[w]hen a franchisor requires the

different franchisees within its chain not to poach each other's workers ... the

no-poaching agreement is anticompetitive, and will tend to suppress the wages

of workers. " 6

      4.          Many states, such as California and Oklahoma, prohibit non-

compete clauses in employment agreements. But by facilitating agreements

between franchise owners not to compete for each other's workers, major brands

like Jiffy Lube have been able to effectively utilize and enforce these prohibited

clauses.




3
  https://nyti.ms/2Ik0on9.
4
   Jiffy Lube has two distinct franchise agreements; one that includes a
"Products Program" requiring use of Pennzoil products, and one that does not.
5
  Id.
6
  http://bit.ly/2DBGJSE.

                                          -2-
          Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 3 of 32




     5.         Federal courts recognize that these no-poach clauses in franchise

agreements are anticompetitive agreements between and among franchisors and

franchisees to reduce worker wages. For instance, in June 2018 a federal court

upheld a federal antitrust claim against McDonald's for its no-poach clause,

opining that "[e]ven a person with a rudimentary understanding of economics

would understand" that if McDonald's franchises do not compete with each other

for workers, wages "would stagnate. " 7 Another federal court ruled similarly in

an antitrust action pertaining to Jimmy John's no-poach agreements. 8

     6.         Many   states'   attorneys    general   are   investigating   franchise

businesses for their no-poach practices, and, as of October 15, 2018, at least 30

national chains have already entered consent decrees with the Washington

Attorney General, pledging to remove no-poach provisions from their franchise

agreements. 9

     7.         While eliminating these anticompetitive clauses will help workers

going forward, current and former employees of Jiffy Lube shops-including

Plaintiff Victor Fuentes-are owed antitrust damages for years of wage

suppression. This action seeks to recover these damages and obtain additional

injunctive relief on behalf of Mr. Fuentes and similarly situated Jiffy Lube




7
  Deslandes v. McDonald's USA, LLC, No. 17 C 4857, 2018 WL 3105955, at
*5 (N.D.111. June 25, 2018) (citation omitted).
8
  Butler v. Jimmy John's Franchise, LLC, No. 18-cv-0133-MJR-RJD, 2018
WL 3631577 (S.D.111. July 31, 2018).
9
  https://bit.ly/2SegSm W.

                                        -3-
            Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 4 of 32




workers.

       8.        Jiffy Lube's no-poach provision violates Section 1 of the Sherman

Act, 15 U .S.C. § I. By conspiring with and facilitating franchisees to enter into

agreements not to compete with one another and with Jiffy Lube itself, Jiffy

Lube harmed Plaintiff and the class by suppressing their wages.

                           JURISDICTION AND VENUE

       9.        This action is instituted under Sections 4 and 16 of the Clayton

Act, 15 U.S.C. §§15 and 26, to recover treble damages and the costs of this suit,

including reasonable attorneys' fees, against Defendants for the injuries

sustained by Plaintiff as a result of Defendants' violations of Section 1 of the

Sherman Act, 15 U .S.C. § I and to enjoin further violations.

       IO.       Under Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§15 and

26 and Section 4 of the Sherman Act, 15 U .S .C. §4, as well as 28 U .S .C. § § 1331,

1332(d), and 1337, the Court has subject matter jurisdiction to prevent and

restrain the Defendants from violating Section I of the Sherman Act, 15 U.S.C.

§ 1.

       11.       Venue is proper in this judicial district under Sections 4, 12, and

16 of the Clayton Act, 15 U.S.C. §§15, 22, and 26, and under 28 U.S.C.

§ 1391 (b)(2) and (c)(2). Jiffy Lube transacts or has transacted business in this

district, and many of the events that gave rise to this action occurred in this

district.

       12.       Jiffy Lube is in the business of selling convenient lubrication, oil



                                         -4-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 5 of 32




change, and light repair services for cars and light trucks to customers through

independently owned and operated franchise shops. These shops may be found

in 4 7 of the 50 states in the U.S. Jiffy Lube has substantial business activities

with each franchised shop, including entering into a contractual franchise

agreement with the owner of the franchise. Jiffy Lube engages in substantial

activities at issue in this Complaint that flow through and substantially affect

interstate commerce.

                                  PLANTIFF

      13.     Plaintiff Victor Fuentes is a resident of Greenacres, Florida. He

was employed by Mid-Atlantic Lubes, Inc., a franchisee that owns and operates

approximately 20 Jiffy Lube shops in Pennsylvania and New Jersey. Fuentes was

employed for about three months at the shop located in Montgomeryville,

Pennsylvania, starting as an Entry Level Technician and eventually rising to the

position of Customer Service Advisor. About a year later, Fuentes obtained

employment with Atlantic Coast Enterprises, LLC, a franchisee that owns and

operates approximately 50 Jiffy Lube shops in Florida and South Carolina.

Fuentes was employed for about a year and a half at Jiffy Lube shops owned by

this franchisee in Fort Lauderdale and Boca Raton, Florida.

                                DEFENDANTS

      14.    Defendant Royal Dutch Shell pie ("Shell") is a British-Dutch oil

and gas company headquartered in the Netherlands and incorporated in the

United Kingdom. Shell owns the Jiffy Lube brand through its subsidiaries Shell



                                      -5-
           Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 6 of 32




Oil Company ("SOC"), Pennzoil-Quaker State Company ("Pennzoil"), and Jiffy

Lube International, Inc. ("JLI", collectively, "Defendants" or "Jiffy Lube").

      15.         SOC,   a wholly-owned         subsidiary     of Shell,     is    a   Delaware

corporation headquartered in Houston, Texas.

      16.         Pennzoil, a wholly-owned subsidiary of Shell, is a Delaware

corporation headquartered in Houston, Texas.

      17.         JLI, a wholly-owned subsidiary of Shell, is a Delaware corporation

headquartered in Houston, Texas.

      I 8.        Jiffy Lube is in the business of selling convenient lubrication, oil

change, and light repair services for cars and light trucks to customers through

independently owned and operated franchise shops.

                         AGENTS AND CO-CONSPIRATORS

      19.         The acts alleged against Defendants in this action were authorized,

ordered,     or    conducted    by   Defendants'   officers,     agents,     employees,       or

representatives      actively   engaged    rn    the   management      and        operation   of

Defendants' businesses and affairs.

      20.         Various other corporations and persons that are not named

defendants in this action, including Jiffy Lube franchisees, participated as co-

conspirators in the violations alleged and performed acts and made statements

in furtherance of the violations alleged.

      21.         Each Defendant acted as the principal, agent, or joint venture of, or

for, other Defendants with respect to the acts, violations, and common course of


                                           -6-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 7 of 32




conduct alleged by Plaintiff.

                              FACTUAL ALLEGATIONS

      The Franchise Model

      22.      Jiffy Lube operates under a franchise model which involves the

owner of a business (the franchisor) licensing, in return for a fee, to third parties

(the franchisees) the right to operate a business or distribute goods and/or

services using the franchisor's business name and systems (which varies

depending on the franchisor) for an agreed period of time.

      23.     The franchise fee may be an upfront payment by the franchisee to

the franchisor, an ongoing fee (e.g., an agreed percentage of revenue or profit)

or a combination of the two. Franchising is an alternative to the franchisor

building, owning and operating all of the stores or shops in the chain.

      The Jiffy Lube System

      24.     Founded in 1979, there are now more than 2,000 Jiffy Lube shops

across the United States and Canada, with the vast majority located in the U.S.

Jiffy Lube operates its business on a franchise model. Every Jiffy Lube shop

is owned by an independent franchisee - Jiffy Lube itself does not operate

any shops.    It is the largest "quick lube" chain in the United States. The

primary service provided by Jiffy Lube shops is the "Jiffy Lube Signature

Service® Oil Change," but shops also provide a wide variety of other light

automotive repair services.

     25.      In the "Careers" section of its website, Jiffy Lube tells prospective



                                        -7-
              Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 8 of 32




employees that employment with Jiffy Lube is "[m]ore than just a job, but a step

toward a career that lets you instantly see the results of your hard work ... " and

that "Jiffy Lube provides employees with a safe and enriching work environment

        10
••• "        Jiffy Lube further assures applicants that they'll "be working with one of

the most reputable companies in the business, one with a stake in your success

because it enhances our customers' trust in Jiffy Lube." Id.

             The No-Poach Clause

         26.         To own a Jiffy Lube franchise, an aspiring franchisee must sign a

standard franchise agreement with Jiffy Lube, with a typical term of 20 years.

In addition, a franchisee must pay a franchise fee of approximately $35,000,

training and other fees, and a percentage of monthly gross sales as a royalty to

Jiffy Lube. Franchisees and managers of Jiffy Lube shops are required to attend

training programs at Jiffy Lube training centers, with at least some of the cost

borne by the franchisees. The total investment necessary to begin operating a

Jiffy Lube franchise shop is between approximately $234,000 and $372,650,

exclusive of real estate and construction costs.

         27.        Beginning at an unknown date and continuing through at least

March 30, 2016, Jiffy Lube incorporated a clause into its standard franchise

agreements prohibiting Jiffy Lube franchisees from soliciting or hiring existing

employees of Jiffy Lube shops (the "No-Poach Clause"). Specifically, Jiffy Lube




10
     https:/ /www.jiffylube.com/careers

                                            -8-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 9 of 32




and franchisees agreed to the following:

      Franchisee covenants that during the term of this Agreement, Franchisee
      will not employ or seek to employ any person who is or within the
      preceding six months has been an employee of Franchisor or of any System
      franchisee of Franchisor, either directly or indirectly, for itself or through,
      on behalf of, or in conjunction with any person.

      28.     Jiffy Lube franchisees also agreed that Jiffy Lube had the

unilateral power to terminate their franchises upon a franchisee's default, which

includes franchisees' failing to comply with the No-Poach Clause. Jiffy Lube

franchisees, therefore, ignore the No-Poach Clause at their peril and to their

financial detriment.

      Jiffy Lube Shops are Independent Businesses that Compete With Each Other

      29.     As established by Jiffy Lube's standard franchise agreements,

each Jiffy Lube franchise is operated as an independently owned and managed

business, by an entity that is separate from Jiffy Lube. Specifically, the standard

agreements state that each Jiffy Lube franchisee is:

      an independent contractor with the right to complete control and direction
      of the Franchised Center, subject only to the conditions and covenants
      established within this Agreement, the Manual and the System Manuals.
      No agency, employment or partnership is created or implied by the terms
      of this Agreement. Franchisee's business is totally separate from
      Franchisor.

Jiffy Lube licenses to franchisees the right to use the Jiffy Lube brand and

system in the operation of these independently owned franchise shops.

      30.     Jiffy Lube shops are all independently owned and operated

franchises, which compete among each other. In executing a Jiffy Lube franchise

agreement, a franchisee specifically acknowledges and represents that it is an


                                         -9-
          Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 10 of 32




independent business person or entity.

      The No-Poach Clause Benefits Jiffy Lube Shop Owners at the Expense of Employees
      and Consumers

      31.        Although each Jiffy Lube shop is an independently owned and

operated business that competes with other Jiffy Lube shops-and although each

franchisee contractually is solely responsible for all aspects of the employment

relationship with its employees, with the sole right to hire, discipline, promote,

demote,      transfer,   discharge,   and   establish   wages,   hours,   benefits,   and

employment policies, among other things-Jiffy Lube and its franchisees have

agreed not to compete among each other for workers. This agreement is expressly

stated in Jiffy Lube franchise agreements.

      32.        Jiffy Lube enforced a no-poaching conspiracy among itself and

franchisees for years in order to suppress wages.

      3 3.       The Jiffy Lube franchise agreement contains an integration clause.

Franchisees specifically contract that, with limited exceptions, franchises are

governed by the terms of the franchise agreement a franchisee executes and not

by terms later agreed to by other franchisees. Jiffy Lube informs prospective

franchisees that the terms of the contract will govern the franchise.

      34.        The Jiffy Lube Franchise Disclosure Document includes a list of

all Jiffy Lube franchisees, organized by state, city, and street address.

Franchisees thus know that these entities are the other franchisees as to whom

the No-Poach Clause memorialized in the franchise agreement applies.

     35.         The No-Poach Clause would not be in the independent interest of

                                            -10-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 11 of 32




Jiffy Lube shop owners if they were acting unilaterally. The profitability of each

shop is critically dependent upon the quality of the workers they employ. It is

therefore in the independent interest of Jiffy Lube and each Jiffy Lube franchisee

to compete for the most conscientious, talented and experienced employees.

      36.     The No-Poach Clause artificially restricts the ability of Jiffy Lube

and its franchisees to hire employees in a manner consistent with their individual

economic interests. But by acting in concert, they also protect themselves from

having their own employees poached by other Jiffy Lube shops that may place

value on those employees for their training, experience or work ethic. This

allows Jiffy Lube shop owners to retain their best employees without having to

pay market wages or provide them with attractive working conditions and

opportunities for promotion.

      3 7.    The No-Poach Clause does not benefit consumers because it does

not help to incentivize Jiffy Lube or its franchisees to invest in training workers

to improve the services they provide at Jiffy Lube shops.

      3 8.    Consumers can gain from competition among employers because a

more competitive workforce may create more or better goods and services.

Further, although unemployment is at record lows, wage growth remains

sluggish. Low-paid workers regularly rely on public assistance to supplement

their income. Higher wages would lessen the strain on public assistance,

benefiting all consumers.

     39.      Critically, the No-Poach Clause does not benefit Jiffy Lube shop



                                      -11-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 12 of 32




employees because it does not spur Jiffy Lube and its franchisees to invest in

higher wages, benefits, and improved working conditions to compete for their

labor. Because employees are not rewarded appropriately for their efforts, they

are not motivated to excel at their jobs. Competition among employers helps

actual and potential employees through higher wages, better benefits, or other

terms of employment.

      40.     Jiffy Lube and its franchisees have a shared anticompetitive

motive to keep labor costs low. As noted above, franchisees pay Jiffy Lube

royalties based on a percentage of gross sales. Cost of labor therefore has a

direct impact on franchisees' profitability. By agreeing not to compete for labor,

they act against their unilateral self-interest, but serve and benefit from their

shared interest.

      41.     But for the No-Poach Clause, each Jiffy Lube franchise is its own

economic decision-maker with respect to hiring, firing, staffing, promotions and

employee wages. But for the No-Poach Clause, each Jiffy Lube shop would

compete with each other for the best-performing and most qualified employees.

      Jiffy Lube Systematically Suppresses Employee Wages and Mobility Through the No-
      Poach Clause

      42.     Low wages are consistent across Jiffy Lube shops. This has

allowed Jiffy Lube owners and executives, and Jiffy Lube franchisees, to enrich

themselves financially while full-time, hardworking employees often must resort

to government benefits just to survive. A material reason for this is that Jiffy

Lube has orchestrated an agreement among franchisees to stifle employee wages


                                       -12-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 13 of 32




and mobility.

      43.       If Jiffy Lube shop owners had to either pay and promote good

employees, or lose them to competitor locations, they would be forced to pay

competitive wages and provide competitive promotion opportunities. However,

because of the No-Poach Clause-and because their workers'                 levels of

education, training and experience within Jiffy Lube shops are unique and not

easily transferrable to other shops-franchisees do not compete with each other,

and they do not have to compete with non-Jiffy Lube businesses for their

employees, excepting entry-level positions.

      44.       Jiffy Lube and its franchisees are well-versed in no-poaching

efforts as they regularly employ highly restrictive "unfair competition"

agreements binding the franchise owners. Pursuant to the franchise agreements,

both during and after the franchise term, Jiffy Lube franchisees are contractually

prohibited   from   engaging   indirectly   or directly   in   any   other business

"substantially similar" to a Jiffy Lube shop.

      45.       Jiffy Lube's form employment applications include a specific

inquiry into whether the candidate has previously been employed at a Jiffy Lube

shop. The application requests information about the dates, location, and

supervisor relating to any such employment. The potential employer can use this

information to quickly determine whether the No-Poach Clause is implicated for

an applicant.




                                      -13-
       Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 14 of 32




      Jiffy Lube Employees Cannot Easily Leverage Their Skills to Gain Employment
      Elsewhere

      46.       Training, education, and experience at Jiffy Lube shops are not

easily transferrable to other shops for a number of reasons.

      4 7.      Jiffy Lube reserves for itself the right to specify or require certain

brands or models of communications equipment, computer systems, hardware for

back-office and point-of-sale systems, printers and peripherals, backup systems,

and the like.

      48.       Franchisees pay system-support fees for these proprietary systems

and acknowledge that these systems provide access to confidential and

proprietary information. Experience with these systems affords little value to

other brand shops.

      49.       Franchisees use approved or mandatory suppliers and vendors

affiliated with Jiffy Lube. Experience with these vendors is of little value to

other shops.

      50.       Franchisees   also   utilize   proprietary   operating   procedures,

described in Jiffy Lube proprietary operating materials.

      51.       A no-poach agreement like the agreement among Jiffy Lube and

its franchisees reduces employees' outside options and renders them less likely

to quit, thereby increasing the share of net-returns captured by Jiffy Lube

employers. Further, a no-poach agreement among all Jiffy Lube shop owners

increases the specificity and one-off nature of human capital investment, as

training that is productive throughout the chain can be used only by a single

                                        -14-
         Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 15 of 32




 franchisee pursuant to the agreement.

       A Competitive Labor Market Would Include Solicitation and Hiring of Jiffy Lube Shop
       Employees by Other Jiffy Lube Shop Owners

       52.       All Jiffy Lube shops compete with each other. In a free, properly

functioning and lawfully competitive labor market, Jiffy Lube franchisees would

openly compete for labor by soliciting current employees of one or more other

Jiffy Lube shops (i.e., attempting to "poach" other shops' employees).

       53.       For   all   these   reasons,   the   fundamental   principle   of   free

competition applies to the labor market as well as to trade. "In terms of

suppressing competition, companies agreeing not to compete for each other's

employees is the same as companies agreeing not to compete for each other's

customers." 11

       54.       According to Peter Cappelli, Wharton management professor and

director of Wharton's Center for Human Resources, a no-poaching agreement is

unfair to employees and such a pact "benefits the companies at the expense of

their employees." Mr. Cappelli notes that the reason such agreements are illegal

and violate both antitrust and employment laws is because "[c]ompanies could

achieve the same results by making it attractive enough for employees not to

leave." 12




11
   Joseph Harrington, Wharton professor of business economics and public
policy, https :/ /whr. tn/ScKBx2.
12 Id.



                                          -15-
          Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 16 of 32




         55.      The collusion of employers to refrain from hiring each other's

employees restricts employee mobility. This raises employers' power in the

market at the expense of employees and diminishes employees' bargaining

power. This is especially harmful to employees of Jiffy Lube shops as those

employees are frequently paid below a living wage, and the marketable skills

they acquire through their work at such shops primarily have value only to other

such shops and do not easily transfer to other automotive service shops or

businesses. No-poach agreements have anti-competitive impact in labor markets

analogous to that of mergers in product markets.

         56.      Although unemployment in the United States is currently very low,

wage growth stagnates. A decade removed from the Great Recession, wage

growth      has   remained    stuck   below   3    percent. 13 A   growing   number   of

commentators identify proliferating no-poaching agreements-including those

used within franchise systems-and dubious employee non-compete agreements

as significant contributors to the atrophy in wage growth. 14

         Government Action in Response to Illegal No-Poach Agreements

        57.       The United States Department of Justice (DOJ) has pursued and

resolved civil antitrust investigations relating to no-poach agreements made

between or among employers. For instance, in 2010, DOJ settlements with six

high-tech      employers     prohibited    those     companies     from   engaging    rn



11
     See https://bit.ly/2FEpagY.
14
     See, e.g., https://nyti.ms/2Ik0on9; https://nyti.ms/2t04myZ.

                                           -16-
       Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 17 of 32




anticompetitive no-solicitation agreements relating to their employees on a

going-forward basis.

      58.     The 2016 DOJ/FTC Antitrust Guidance for Human Resource

Professionals states: "Naked wage-fixing or no-poaching agreements among

employers, whether entered into directly or through a third party intermediary,

are per se illegal under the antitrust laws."

      59.     In July 2018, attorneys general (A Gs) of 11 states announced an

investigation into no-poaching hiring practices at a number of franchise chains.

According to a release from Illinois Attorney General ("AG") Lisa Madigan, the

state is investigating no-poach agreements because those agreements "unfairly

stop[] low-income workers from advancing and depress[] their wages." The state

AGs demanded documents and information from franchisors about their no-

poach practices.

      60.     On or about August 12, 2018, State of Washington Attorney

General Bob Ferguson announced that in order to avoid lawsuits, certain

franchisors had reached agreements to discontinue enforcement of no-poach

provisions and to take steps to remove no-poach language from franchise

agreements going forward.

                   REPRESENTATIVE PLAINTIFF ALLEGATIONS
                           AND ANTITRUST INJURY

     61.      Plaintiff Victor Fuentes began working at the Jiffy Lube shop in

Montgomeryville, Pennsylvania in or around October of 2015. At all relevant

times, Fuentes was an at-will employee.

                                      -1 7-
       Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 18 of 32




      62.     Fuentes was initially hired as an Entry Level Technician, with an

hourly wage of $8.00. His excellent work quickly earned him promotions to

various roles, including Upper Bay Technician and Customer Service Advisor.

Pay raises associated with these promotions were promised, but never received.

      63.     In or around December 2015, Fuentes decided that he would move

to South Florida in 2016 to be closer to family. He requested to be transferred

to a Jiffy Lube shop in South Florida, but was told that this was not possible,

because that would involve employment with a different franchisee than the one

for which he currently worked.

      64.     Unable to obtain employment at a South Florida Jiffy Lube shop,

Fuentes gave notice at the Montgomeryville shop where he was working, and

left around January, 2016. He moved to South Florida in or around May of 2016.

      65.     Fuentes held various jobs in South Florida during the remainder

of 2016, but wasn't able to find anything satisfactory. Finally, after the waiting

period required by the No-Poach Clause expired, Fuentes was able to obtain

employment as an Entry Level Technician at a Jiffy Lube shop in Fort

Lauderdale, Florida, with an hourly wage of $10.00.

      66.     Just as in Montgomeryville, Fuentes's excellent work quickly

earned him promotions to various roles, including Customer Service Advisor and

eventually Shift Manager. He received a raise to $11.00 per hour and

performance-related bonuses. Over the course of his employment, he worked at

the Fort Lauderdale shop, as well as two shops in Boca Raton that were owned



                                      -18-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 19 of 32




by the same franchisee.

      6 7.     In   December of 2017,      Fuentes   decided   to   move   back   to

Pennsylvania, and sought a transfer to a Jiffy Lube shop there. Again, he was

denied due to the No-Poach Agreement. In July of 2018, Fuentes left his

employment with Jiffy Lube.

      68.      The no-poach agreement among Jiffy Lube and its franchisees

suppressed Plaintiff's wages, inhibited his employment mobility, and lessened

his professional work opportunities.

      Antitrust Injury

      69.      Plaintiff suffered reduced wages, reduced employment benefits,

loss of professional growth opportunities, and worsened working conditions

because of the express agreement to restrain trade among Jiffy Lube and its

franchisees, as orchestrated, facilitated and enforced by Jiffy Lube itself.

      70.      Suppressed    wages   and   employment   benefits    resulting   from

employers' agreement not to compete with each other in the labor market is

injury of the type the antitrust laws were intended to prevent and flows directly

from illegal nature of the No-Poach Clause.

      71.      The potential for broader collusion in franchise chains is enhanced

when no-poach agreements are in place. Collusion is promoted when the no-

poach agreements can be easily generated and monitored among a concentrated

group of competitors who all stand to gain profits from the collusion while

maintaining similar costs.



                                       -19-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 20 of 32




      72.        The   Jiffy   Lube   No-Poach    Clause    significantly   restricts

employment opportunities for low-wage workers at all Jiffy Lube shops,

including those who have not sought employment with a competitor shop and

those who have not been contacted by a competitor shop. Such a restriction

causes a wider effect upon all Jiffy Lube shop employees.

      73.        Plaintiff was a victim of the No-Poach Clause. By adhering to that

agreement, otherwise independently owned and operated competitor businesses

suppressed wages and stifled labor market competition for improved employment

opportunities.

                                CLASS ALLEGATIONS

      74.        Plaintiff brings this action on behalf of himself, and on behalf of

a nationwide class pursuant to Federal Rules of Civil Procedure, Rules 23(a),

23(b)(2), and/or 23(b)(3) described as follows: "All persons in the United States

who are current or former employees of a Jiffy Lube shop operated by Jiffy Lube

or a franchisee from at least 20 IO forward (the 'Class')."

      7 5.       Excluded from the Class are Defendants, their affiliates, officers

and directors, and the Court. Plaintiff reserves the right to modify, change, or

expand the Class definition on discovery and further investigation.

      76.        Numerosity: While the exact number of members of the Class is

unknown to Plaintiff at this time, and can only be determined by appropriate

discovery, membership in the Class is ascertainable based upon the records

maintained by Defendants. At this time, Plaintiff is informed and believes that



                                        -20-
           Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 21 of 32




the Class includes thousands of members. Therefore, the Class is sufficiently

numerous that joinder of all members of the Class in a single action is

impracticable under Federal Rule of Civil Procedure Rule 23(a)(l ), and the

resolution of their claims through a class action will benefit the parties and the

Court.

      77.       Existence and Predominance of Common Questions of Fact and

Law: Common questions of fact and law exist as to all members of the Class

(Class Members).       These questions    predominate over questions        affecting

individual Class Members. These common legal and factual questions include,

but are not limited to, whether:

      a.        Defendants engaged rn unlawful contracts, combinations, and/or

      conspiracies in restraint of trade and commerce;

      b.        Defendants violated the Sherman Antitrust Act, 15 U .S .C. § § 1, et

      seq.;

      c.        Defendants should be required to disclose the existence of such

      agreements, contracts, combinations, and/or conspiracies;

     d.         P1aintiff and Class Members are entitled to damages, restitution,

     disgorgement, equitable relief, and/or other relief; and

     e.         The amount and nature of such relief to be awarded to Plaintiff

     and the Class.

     78.        Typicality: Plaintiff's claims are typical of the claims of the other

members of the Class which he seeks to represent under Federal Rule of Civil



                                        -21-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 22 of 32




Procedure 23(a)(3) because Plaintiff and each member of the Class have been

subjected to the same unlawful, deceptive, and improper practices and has been

damaged in the same manner thereby.

      79.     Adequacy: Plaintiff will fairly and adequately represent and

protect the interests of the Class as required by Federal Rule of Civil Procedure

Rule 23(a)(4). Plaintiff has no interests adverse to those of the Class Members.

Further, Plaintiff is committed to the vigorous prosecution of this action and, to

that end, Plaintiff has retained counsel who are competent and experienced in

handling class action litigation on behalf of consumers.

      80.     Superiority: A class action is superior to all other available

methods of the fair and efficient adjudication of the claims asserted in this action

under Federal Rule of Civil Procedure 23(b)(3) because:

      a. The expense and burden of individual litigation make it economically

      unfeasible for members of the Class to seek to redress their claims other

      than through the procedure of a class action;

      b. If separate actions were brought by individual members of the Class,

      the resulting duplicity of lawsuits would cause members to seek to redress

      their claims other than through the procedure of a class action; and

      c. Absent a class action, Defendants likely would retain the benefits of

      their wrongdoing, and there would be a failure of justice.

      81.     Defendants have acted, and refused to act, on grounds generally

applicable to the Class, thereby making appropriate final equitable relief with



                                       -22-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 23 of 32




respect to the Class as a whole.

                         FRAUDULENT CONCEALMENT

      82.     Plaintiff and Class Members had neither actual nor constructive

knowledge of the unlawful no-poach and no-hiring conspiracy orchestrated by

Defendants, nor would any reasonable amount of diligence by Plaintiff or the

Class have put them on notice of the conspiracy. Any statute of limitations is

therefore tolled by Defendants' intentional concealment of their No-Poach

Clause. Plaintiff and Class members were deceived regarding Defendants'

collusion to suppress wages and employment mobility and could not reasonably

discover the Defendants' anticompetitive conduct.

      83.     Neither Defendants nor franchisees disclosed the existence of the

no-poach conspiracy to Plaintiff or Class Members.

      84.     Public   statements   by    Jiffy   Lube   conceal   the   fact   that   it

orchestrated and engaged in a no-poach conspiracy with its franchisees.

      85.     Plaintiff and the Class would thus have no reason to know of the

No-Poach Clause evidenced by franchisees' contractual undertakings with

Defendants. Plaintiff and the Class are not parties to franchisees' contractual

franchise agreements with Defendants. Nor are these contracts routinely

provided to Plaintiff and Class Members.

     86.      Although Defendants provided their form franchise documents to

state regulators, franchise disclosure documents and form franchise agreements

are made available by Defendants only upon request by prospective franchisees.



                                         -23-
        Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 24 of 32




Obtaining Defendants'     historic franchise disclosure documents and form

franchise agreements is even more difficult.

      87.     In order to obtain Defendants' current franchise disclosure

documents and form franchise agreement from Jiffy Lube, a prospective

franchisee must submit an application (with supporting documents) seeking to

open a franchise. Only after Jiffy Lube reviews the application to ensure that

the franchisee meets initial qualifications does Jiffy Lube provide the franchise

disclosure document. Prospective franchisees are told that in order to qualify for

consideration, they should have a minimum of $150,000 in liquid assets, a net

worth of $450,000 or greater, and the ability to obtain financing to cover the

cost of opening a location.

      88.     Defendants' franchise disclosure documents and form franchise

agreements are not routinely provided to employees (or prospective employees)

of franchisees, whether by Defendants, by franchisee employers, by regulators,

or by anyone else. Historic franchise disclosure documents and form franchise

agreements would never be available to franchisee employees or prospective

employees.

      89.     Because   of    Defendants'    successful   deceptions   and    other

concealment efforts described herein, Plaintiff and Class Members had no reason

to know Defendants had conspired to suppress compensation or employee

mobility.

      90.     As   a result of Defendants'      fraudulent   concealment     of the



                                      -24-
          Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 25 of 32




conspiracy, the running of any statute of limitations has been tolled with respect

to the claims that Plaintiff and the Class Members have as a result of the

anticompetitive and unlawful conduct alleged herein.

                                 CLAIM FOR RELIEF

COUNT I: VIOLATIONS OF SECTION 1 OF THE SHERMAN ANTITRUST ACT

         91.    Plaintiff, on behalf of himself and all others similarly situated, re-

alleges and incorporates by reference the allegations contained in paragraphs 1

through 90 of this Complaint, and further alleges against Defendants as follows:

         92.   Defendants orchestrated, entered into, and engaged in unlawful

contracts, combinations in the form of trust or otherwise, and/or conspiracies in

restraint of trade and commerce in violation of Section 1 of the Sherman

Antitrust Act, 15 U .S.C. § 1, et seq.

         93.   Defendants engaged in predatory and anti-competitive behavior by

orchestrating an agreement to restrict competition among Jiffy Lube shop

owners, which unfairly suppressed employee wages, and unreasonably restrained

trade.

         94.   Defendants' conduct included concerted efforts, actions and

undertakings between and among the Defendants and franchise owners with the

intent, purpose, and effect of: (a) artificially suppressing the compensation of

Plaintiff and Class Members; (b) eliminating competition among Jiffy Lube shop

owners for skilled labor; and (c) restraining employees' ability to secure better

compensation, advancement, benefits, and working conditions.



                                         -25-
           Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 26 of 32




       95.       Defendants perpetrated the scheme with the specific intent of

lowering costs to the benefit of Defendants and franchise owners.

       96.       Defendants' conduct in furtherance of the no-poach agreement was

authorized, ordered, or executed by their officers, directors, agents, employees,

or representatives while actively engaging in the management of Defendants'

affairs.

      97.        Plaintiff and Class Members have received lower compensation

from Jiffy Lube shops than they otherwise would have received in the absence

of Defendants' unlawful conduct and, as a result, have been injured in their

property and have suffered damages in an amount according to proof at trial.

      98.        Defendants' contracts, combinations, and/or conspiracies are per

se violations of Section 1 of the Sherman Antitrust Act.

      99.        In the alternative, Defendants are liable under a "quick look"

analysis where an observer with even a rudimentary understanding of economics

could conclude that the arrangements in question would have an anticompetitive

effect on employees and labor.

       100.     Defendants' contracts, combinations, and/or conspiracies have had

a substantial effect on interstate commerce.

       IO I.    As a direct and proximate result of Defendants'         contracts,

combination, and/or conspiracy to restrain trade and commerce, Plaintiff and

Class Members have suffered injury to their business or property and will

continue to suffer economic injury and deprivation of the benefit of free and fair


                                       -26-
       Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 27 of 32




competition.

      102.       Plaintiff and the Class Members are entitled to treble damages,

attorneys' fees, reasonable expenses, costs of suit, and, pursuant to 15 U.S.C.

§26, injunctive relief, for the violations of the Sherman Antitrust Act and the

threatened continuing violations alleged herein.

                               PRAYER FOR RELIEF

      I 03.      Wherefore, Plaintiff, on behalf of himself and Members of the

Class, requests that this Court:

      A. Determine that the claims alleged herein may be maintained as a Class

      Action under Rule 23 of the Federal Rules of Civil Procedure, and issue

      an order certifying the Class as defined above;

      B. Appoint Plaintiff as the representative of the Class and his counsel as

      Class Counsel;

      C. Declare that Defendants' actions as set forth in this Complaint violate

      the law;

      D. Award Plaintiff and the Class damages in an amount according to proof

      against Defendants for Defendants' violations of 15 U .S .C. § 1, to be

      trebled in accordance with those laws;

      E. Award all actual, general, special, incidental, statutory, punitive, and

     consequential damages and restitution to which Plaintiff and the Class

     Members are entitled;

     F. Permanently enjoin Defendants from enforcing or adhering to any



                                      -27-
       Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 28 of 32




      existing agreement that unreasonably restricts competition as described

      herein;

      G. Permanently enjoining and restraining Defendants from establishing

      any similar agreement unreasonably restricting competition for employees

      except as prescribed by this Court;

      H. Order Defendants to notify all Class Members that they have the

      unrestricted right to seek employment at any Jiffy Lube shop;

      I. Declare Defendants to be financially responsible for the costs and

      expenses of a Court-approved notice program by mail, broadcast media,

      and publication designed to give immediate notification to Class Members;

      J. Award pre-judgment and post-judgment interest on such monetary relief;

      K. Award reasonable attorneys' fees, costs and litigation expense; and

      L. Grant such further relief that this Court deems just and proper.

                               JURY DEMAND

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury of all issues so triable.




                                     -28-
      Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 29 of 32




Dated: November 29, 2018


                                  John A. Yanchunis
                                  j yanch unis@forthepeople.com
                                  Florida Bar No. 324681
                                  Marcio W. Valladares
                                  m val ladares@forthepeople.com
                                  Florida Bar No. 0986917
                                  MORGAN & :MORGAN COMPLEX
                                  LITIGATION GROUP
                                  201 North Franklin Street,
                                  Seventh Floor
                                  Tampa, Florida 33602
                                  l~)ep~: (813) 22:Yft505
                                  x.~17,1 CVl ~
                                  Isl Kevin Clancy Boylan
                                                           r~,...«------
                                  Kevin Clancy Boylan
                                  c boylan@forthepeQP.le.com
                                  Pennsylvania Bar No. 314117
                                  MORGAN & MORGAN
                                  1600 John F. Kennedy Blvd,
                                  Suite 900
                                  Philad~l  h' , PA 19102
                                  Telephoe:~

                                  lsfMic ael L. Schrag
                                  Michael L. Schrag
                                  (pro hac vice to be submitted)
                                  mls@classlawgroup.com
                                  Eric H. Gibbs
                                  (pro hac vice to be submitted)
                                  ehg@classlawgroup.com
                                  Joshua J. Bloomfield
                                  (pro hac vice to be submitted)
                                  jjb@classlawgroup.com
                                  GIBBS LAW GROUP LLP
                                  505 14th Street, Suite 1110
                                  Oakland, California 94612
                                  Telephone:       ) 350-9700
                                  Facsimile:     0) 350-9701 ~

                                  ls/fc orge W. Sampson
                                  George W. Sampson
                                  (pro hac vice to be submitted)

                                  -29-
Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 30 of 32




                            george@sampsondunlap.com
                            SAMPSON DUNLAP LLP
                            1001 4th Ave., Suite 3200
                            Seattle, WA 98154
                            Telephone: (206) 369-3962

                            Attorneys for Plaintiff Victor Fuentes
                            and the Proposed Class




                            -30-
    Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 31 of 32




ATTORNEY ATTACHMENT


                                Isl John A. Yanchunis
                                John A. Yanchunis
                                jyanch u nis@forthepeople.co m
                                Florida Bar No. 324681
                                Marcia W. Valladares
                                mvalladares@forthepeople.com
                                Florida Bar No. 098691 7
                                MORGAN & MORGAN COMPLEX
                                LITIGATION GROUP
                                201 North Franklin Street,
                                Seventh Floor
                                Tampa, Florida 33602
                                Telephone: (813) 223-5505

                                Isl Kevin Clancy Bovian
                                Kevin Clancy Boylan
                                cboylan@forthepeople.com
                                Pennsylvania Bar No. 314117
                                MORGAN & MORGAN
                                1600 John F. Kennedy Blvd,
                                Suite 900
                                Philadelphia, PA 19102
                                Telephone: (215) 446-9795

                                Isl Michael L. Schrag
                                 Michael L. Schrag
                                 (pro hac vice to be submitted)
                                 mls@classlawgroup.com
                                 Eric H. Gibbs
                                 (pro hac vice to be submitted)
                                ehg@classlawgroup.com
                                Joshua J. Bloomfield
                                (pro hac vice to be submitted)
                                jjb@classlawgroup.com
                                GIBBS LAW GROUP LLP
                                505 14th Street, Suite 111 o
                                Oakland, California 94612
                                Telephone: (510) 350-9700
                                Facsimile: (510) 350-9701

                               Isl George W. Sampson
                               George W. Sampson
Case 2:18-cv-05174-AB Document 1 Filed 11/29/18 Page 32 of 32



                            (pro hac vice to be submitted)
                            george@sam psond unlap. com
                            SAMPSON DUNLAP LLP
                            1001 4th Ave., Suite 3200
                            Seattle, WA 98154
                            Telephone: (206) 369-3962
